Citation Nr: 1535807	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  10-28 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome, right wrist.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 2000 to March 2001, and June 2002 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In May 2015, the appellant testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The Veteran has a current diagnosis of right wrist carpal tunnel syndrome which manifested during active military service and has been symptomatic since service.  


CONCLUSION OF LAW

The criteria for service connection for carpal tunnel syndrome, right wrist have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As the decision below is favorable to the Veteran, it would be adverse to his interests to require any further action as to either the duty to notify or the duty to assist.  Therefore, no further discussion of the duty is required.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that service connection is warranted for carpal tunnel syndrome, right wrist based on in-service onset.  Specifically, the Veteran reports that while he was stationed in Iraq, he was assigned to work in a warehouse where he was involved in bagging and lifting heavy 50-100 pound mailbags for 12-15 hours per day.  He states that after about a month of lifting these mailbags he began to feel numbness in his fingers, and his hands were tremendously weak and sore.  He sought treatment and was told that he had developed carpal tunnel syndrome as a result of the strenuous and repetitive lifting of the heavy bags.  The Veteran has consistently reported that he had symptoms in his right wrist in service, since service, and has a current diagnosis of carpal tunnel syndrome bilateral, with the right wrist being the worst.

The evidence reflects that in August 2003, the Veteran was treated in Baghdad for complaints of numbness, loss of sensation in his fingers, and parasthesias to the volar pad.  Physical examination of the left hand revealed a diagnosis of carpal tunnel syndrome, mild.  The Veteran was provided a splint to wear at night.  The Board notes that while the August 2003 in-service treatment note states the left hand, the Veteran has asserted that his right hand is, and always has been the worst, and that the hand referred to in the August 2003 note should be the right hand, not the left.  A November 2003 post-deployment health assessment shows that the Veteran reported numbness or tingling in the hands or feet, and an April 2004 note reflects that the Veteran was placed on a profile for his carpal tunnel syndrome.  Additionally, a June 2004 service treatment note lists carpal tunnel syndrome as a chronic illness.

A September 2007 treatment note from Dr. B., a general orthopedist, reflects that the Veteran was seen for symptomatic carpal tunnel syndrome.  It was noted that the Veteran has numbness and pain, paresthesias and tingling in the thumb, index, and long fingers of both hands.  On examination the Veteran had a positive Phalen's and a positive Tunnel's test.  The diagnosis was symptomatically severe carpal tunnel syndrome, bilateral; worse on the right.  Dr. B. went on to state that it was unusual to see carpal tunnel of that severity on someone as young as the Veteran, and recommended surgical decompression.

At a January 2008 VA examination, the Veteran had mild tenderness along the radial aspect of the right wrist.  The examiner estimated that the Veteran has mild functional impairment secondary to his right wrist condition mainly associated with numbness.  The examiner diagnosed the Veteran with carpal tunnel syndrome, right wrist and opined that the carpal tunnel syndrome diagnosed in the military is the same carpal tunnel syndrome found on VA examination, and that the Veteran has continued to have problems with this condition since 2003.  The Board further finds the reports by the Veteran of carpal tunnel symptoms in his right wrist in service to be competent and credible. 

As the Board finds the Veteran's statements of carpal tunnel symptoms in his right wrist since service to be credible and the January 2008 VA examiner diagnosed carpal tunnel syndrome, right wrist that was related to service and has continued since service, the Board finds that service connection for carpal tunnel syndrome, right wrist, is warranted.  


ORDER

Entitlement to service connection for carpal tunnel syndrome, right wrist is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


